--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TERMINATION AND SETTLEMENT AGREEMENT
 
This TERMINATION AND SETTLEMENT AGREEMENT (“Agreement”) is dated and effective
as of September 30, 2011, and entered into by and among SECUREALERT, INC., a
Utah corporation (“SecureAlert”), SECUREALERT MONITORING, INC., a Utah
corporation (“SMI”) and MIDWEST MONITORING AND SURVEILLANCE, INC., a Minnesota
corporation (“Midwest” and together with SecureAlert and SMI, collectively the
“Borrowers” and each singularly a “Borrower”), each with a mailing address of
150 West Civic Center Drive, Suite 100, Sandy, Utah 84070, and SAPINDA UK
LIMITED, a limited liability company organized under the laws of the United
Kingdom, as “Sapinda” with a mailing address of 25 Park Lane, W1K 1RA, London,
United Kingdom.


WHEREAS Borrowers and Sapinda entered into that certain Loan and Security
Agreement dated August 19, 2011 (the “Credit Agreement”); and


WHEREAS, Borrower and Sapinda entered into that certain Advisory Agreement dated
August 19, 2011 and effective April 1, 2011 (the “Advisory Agreement”); and


WHEREAS, Borrowers and Sapinda entered into that certain Post Closing Letter
dated August 19, 2011 (the “Letter” and together with the Advisory Agreement and
Credit Agreement the “Loan Agreements”); and


WHEREAS, Borrowers and Sapinda desire to modify the terms of the Advisory
Agreement and to terminate the Credit Agreement and Letter.


NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:


1.           Defined Terms:  Unless otherwise defined herein capitalized terms
used herein shall have the same meanings as defined in the Credit Agreement.


2.           Termination of Credit Agreement and Releases:  Effective upon
execution of this Agreement the Credit Agreement shall be null and void and each
of the parties to the Loan Agreements shall be released from any and all
obligations, responsibilities, representations and warranties contained therein
and each party to the Loan Agreements hereby irrevocably and fully and forever
releases and discharges each of the other parties to the Loan Agreements,
together with their respective past, present and future successors, assigns,
parent entities, principals, affiliates, managers, directors, officers,
employees, agents, attorneys and other representatives, from and with respect to
any and all actions and causes of action, suits, disputes, claims, demands,
liabilities, damages, counterclaims, compensation, expenses, costs and losses,
and all rights and remedies in respect of any and all of the foregoing, whether
known or unknown, fixed or contingent, direct or indirect, and whether arising
in contract or in tort, at law or in equity, or otherwise, in each case which
such releasing party now has or may hereafter have against any one or more of
such released parties for or by reason of any act or omission (including,
without limitation, any non-performance) under or in connection with the Loan
Agreements.

 
 

--------------------------------------------------------------------------------

 

3.           Release of All Liens etc.:  Sapinda will release all liens, Uniform
Commercial Code filings, Deposit Account Control Agreements of Borrowers
accounts, and any other claim or right to Borrowers assets under the Loan
Agreements and the documents executed by the parties pursuant thereto promptly
but no later than 5 business days after the date of this Agreement. Sapinda
shall provide to SecureAlert documentation in form and substance reasonably
acceptable to the parties effecting such releases.  Each of the parties hereto
shall be responsible for its own legal and other expenses associated with
effecting such releases.  For the avoidance of doubt, Company and Sapinda
clarify that failure to meet timeline cannot negate the Termination of Credit
Agreement and Release.


4.           Fees, Retainers and Payments:  Sapinda shall be allowed to retain
all fees and retainers previously paid to it by the Borrowers in connection with
the Credit Agreement and Advisory Agreement as outlined in the attached Exhibit
“A”.


5.           Legal and Other Expenses:  Each of the parties hereto shall be
responsible for its own legal and other expenses associated with the Credit
Agreement, Advisory Agreement and the Post Closing Letter.  Notwithstanding the
foregoing, SecureAlert shall pay an amount of one-half (50%) of Sapinda’s legal
fees associated with the Loan Agreements, but such 50% portion shall not exceed
$75,000.00.  Sapinda shall provide SecureAlert detailed and complete invoices
for all of its legal fees no later than October 8, 2011.


6.           Repayment of $500,000 Advance under the Credit
Agreement.  Borrowers shall repay to Sapinda the sum of $500,000.00 which was
loaned to Borrowers by Sapinda on or about August 30, 2011.  Borrowers’
obligations under this paragraph 6 shall only become effective upon receipt of a
minimum of $1,000,000 in equity invested in SecureAlert by an investor
introduced to SecureAlert by Sapinda after the effective date of this
Agreement.  Borrowers shall owe Sapinda no interest or other fees associated
with the $500,000.00 Advance under the Credit Agreement.


7.           Sub-advisors:  From the effective date of this Agreement, Sapinda
shall be responsible for all fees, expenses and compensation owed or payable to
Gus Spanos and avant ag accruing on or after the effective date of this
Agreement.  From the effective date of this Agreement, Borrowers shall have no
obligation to pay, reimburse or compensate these advisors.  Borrowers shall not
have an obligation to consult with or use these advisors any longer, except at
their own discretion.  All fees, expenses and compensation paid by Sapinda to
Gus Spanos or avant ag between April 1st, 2011, and the date of this Agreement
shall nevertheless be reimbursed to Sapinda by SecureAlert.


8.           Advisory Agreement:  The Advisory Agreement is amended and restated
as shown in Exhibit “A” attached hereto and incorporated herein.


9.           Funds Raised or Committed to Company:  Any funds raised or
committed to the Company through independent efforts of the Company shall not be
credited to Sapinda in this Agreement or the Amended and Restated Advisory
Agreement attached hereto.

 
 

--------------------------------------------------------------------------------

 

10.           Headings:  The headings of the paragraphs contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of any provision of this Agreement.


11.           Applicable Law:  This Agreement shall be governed by and construed
in accordance with the internal substantive laws, and not the choice of law
rules, of the State of New York.  The parties hereto consent to the exclusive
and personal jurisdiction of the state and federal courts in the State of New
York.


12.           Counterparts:  This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, and each of which shall be deemed to be an original, and all of which
together shall constitute a single agreement.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, and has
been duly authorized to do so as of the day and year indicated herein.


SECUREALERT, INC.
 
SECUREALERT MONITORING, INC.
a Utah corporation
 
a Utah corporation
           
By: /s/  John L. Hastings, III                  
 
By: /s/  John L. Hastings, III           
              John L. Hastings III
 
              John L. Hastings III
              President & CEO
 
              President and CEO
     
MIDWEST MONITORING AND
   
SURVEILLANCE, INC.
   
a Minnesota corporation
               
By: /s/  John L. Hastings, III                   
   
              John L. Hastings III
   
              President & CEO
               
SAPINDA UK LIMITED
   
A limited liability company organized
   
under the laws of the United Kingdom
               
By: /s/  Lars Windhorst                         
   
Name:   Lars Windhorst
   
Title:  Managing Director
   




 
 

--------------------------------------------------------------------------------

 



EXHIBIT “A”
AMENDED AND RESTATED ADVISORY AGREEMENT






This Amended and Restated Advisory Agreement (“Advisory Agreement”) is entered
into effective September 30, 2011, by and between Sapinda UK Ltd. (“Sapinda”)
and SecureAlert, Inc., a Utah corporation (the “Company”).


WHEREAS, the parties previously entered into that certain agreement dated
effective April 1, 2011, whereby Sapinda was retained by the Company to provide
certain advisory services (the “April Agreement”); and


WHEREAS, the Company and Sapinda desire to amend and restate the April
Agreement; and


WHEREAS, the Company desires to retain Sapinda to provide general financial
advisory services to the Company in regards to the issuance by the Company of
common equity or preferred (whether convertible or non-convertible) equity in
the gross amount of up to $13,000,000 (the “Financing Transaction”); and


WHEREAS, the Company and Sapinda mutually acknowledge that a significant amount
of the Company’s and Sapinda’s obligations and responsibilities under this
Agreement have already been performed prior to the date of this Agreement, and
such prior performance by Sapinda shall be deemed performance under this
Agreement.

 

Now therefore, in consideration of the covenants and promises contained herein,
the parties agree as follows:


1.           Effect of Agreement.  This Advisory Agreement replaces and
supersedes all previous agreements both written and verbal between the Company
and Sapinda (other than the Termination and Settlement Agreement dated as of
September 30, 2011 between the parties).  It is agreed that neither the Company
nor Sapinda will be entitled to any future claims based on any such previous
agreements, including, without limitation the April Agreement.
 
2.           Retention.  The Company retains Sapinda as a financial advisor to
provide general financial advisory services, and Sapinda accepts such retention
on the terms and conditions set forth in this Advisory Agreement.  In such
capacity, Sapinda shall as requested by the Company; (i) familiarize itself, to
the extent appropriate and feasible, with the business, operations, properties,
financial condition, management and prospects of the Company, (ii) advise the
Company on matters relating to its capitalization; (iii) evaluate alternative
financing structures and arrangements; (iv) review the Company’s presentation
and marketing materials and other materials used to present the Company to the
investment community; (v) coordinate with the Company in marketing non-deal road
shows with existing and potential investors, and (vi) provide such other
financial advisory services upon which the parties may mutually agree (hereafter
collectively referred to as the “Advisory Services”).  It is expressly
understood and agreed that Sapinda shall be required to perform only those
Advisory Services (i) as may be deemed necessary or desirable by the Company in
connection with its engagement hereunder and therefore may not perform all of
the tasks enumerated above during the term of the Advisory Agreement and (ii)
which do not require any banking, broker-dealer, financial adviser, or financial
services license in the United States, Germany, United Kingdom or
elsewhere.  Moreover, it is understood that Sapinda’s tasks may not be limited
to those enumerated in this paragraph, and that any additional services
requested by the Company will be contemplated under a separate agreement. In no
event shall Sapinda be obligated to offer, place or distribute any securities in
the United States or to United States’ persons. Nothing in this Advisory
Agreement is intended to be or shall constitute a commitment or obligation by
Sapinda or any of its affiliates to provide any financing or debt or equity
capital to the Company.

 
1

--------------------------------------------------------------------------------

 


3.           Information.
 
(a)           In connection with Sapinda’s rendering the Advisory Services
hereunder, the Company will cooperate with Sapinda and furnish Sapinda upon
request with all information regarding the business, operations, properties,
financial condition, management and prospects of the Company (all such
information so furnished being the “Information”) which Sapinda deems
appropriate and will provide Sapinda with access to the Company’s officers,
directors, employees, independent accountants and legal counsel.


(b)           The Company represents and warrants to Sapinda that all
Information made available to Sapinda hereunder will be complete and correct in
all material respects and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein not misleading in light of the circumstances under which such statements
are or will be made.  The Company further represents and warrants that any
projections and other forward-looking information provided by it to Sapinda will
have been prepared in good faith and will be based upon assumptions which, in
light of the circumstances under which they are made, are reasonable.  The
Company recognizes and confirms that Sapinda; (i) will use and rely primarily on
the Information and on information available from generally recognized public
sources in performing the services contemplated by this Advisory Agreement
without having independently verified (ii) does not assume responsibility for
the accuracy or completeness of the Information and such other information; and
(iii) will not make an appraisal of any assets of the Company.


(c)           Any advice rendered by Sapinda pursuant to this Advisory Agreement
may not be disclosed publicly without Sapinda’s prior written consent.  Sapinda
hereby acknowledges that certain of the Information received by Sapinda may be
confidential and/or proprietary, including Information with respect to the
Company’s technologies, products, business plans, marketing, and other
Information which must be maintained by Sapinda as confidential.  Sapinda agrees
that it will not disclose such confidential and/or proprietary Information to
any other companies in the industry in which the Company is involved and which
have been identified by the Company to Sapinda in writing.  Sapinda will not
make any representations regarding the Company that are not contained in the
Information provided by the Company.  Sapinda will not disclose to any third
party any information it receives from the Company that is deemed by the Company
to contain material non-public information.
 
(d)           Within 30 days after the date of this Agreement, the Company may
request that Sapinda (i) return to Company all documents or copies (regardless
of the form thereof) of documents that Company provided to Sapinda and, subject
to Section (e), below, all work papers, reports or other documents Sapinda
prepared during the Term of this Agreement, or (ii) destroy such materials
(including all copies thereof, regardless of the form thereof, whether paper,
electronic or otherwise).  If Company does not timely request one of these
options for disposition of materials, Sapinda may elect either
option.  Notwithstanding the forgoing, Sapinda will have the right to retain a
copy of Sapinda’s reports and work papers for internal use.

 
2

--------------------------------------------------------------------------------

 


(e)           Upon full payment of all amounts due to Sapinda in connection with
this Advisory Agreement, all right, title and interest in any deliverables
Sapinda provides to Company will become Company’s sole and exclusive property,
except as set forth below.  Sapinda will retain sole and exclusive ownership of
all right, title and interest in its work papers, proprietary information,
processes, methodologies and know how, including such information as existed
prior to the delivery of the Advisory Services and, to the extent such
information is of general application, anything which Sapinda may discover,
create or develop during the provision of the Advisory Services.
 

4.           Indemnification.


(a)           Company agrees that Sapinda and the Indemnified Persons (as such
term is defined below) will not have any liability to Company or any other
person in connection with, related to or arising out of, this Agreement,
including the Services to be provided hereunder, except (i) in connection with
any willful breach by Sapinda or any Indemnified Person of its obligations under
Sections 3(a) through 3(d), or 8 hereof or (ii) in connection with any loss,
claim, damage or liability to Company, and any action in respect thereof, that
results from or arises as a result of any gross negligence, fraud, bad faith or
willful misfeasance of Sapinda or any Indemnified Person or any affiliate
thereof.  To the fullest extent permitted by applicable law, Company shall
indemnify and hold harmless Sapinda and its advisors, managing principals,
principals, directors, employees, affiliates, and each of their respective
members, managers, directors, officers, employees, counsel, agents,
representatives, contractors and affiliates (each such individual or entity to
be referred to hereinafter as an “Indemnified Person”), from and against any
loss, claim, damage or liability, joint or several, and any action in respect
thereof, whether or not involving a third party, to which an Indemnified Person
may be subject, insofar as such loss, claim, damage, liability or action relates
to, arises out of or results from any Covered Event (as such term is defined
below) or alleged Covered Event, and will reimburse such Indemnified Person upon
request for all expenses (including, without limitation, reasonable attorneys'
fees and disbursements) incurred by such Indemnified Person in connection with
investigating, defending or preparing to defend against any such loss, claim,
damage, liability or action, as such expenses are incurred or paid; provided,
however, that Company shall not be obligated to indemnify or hold harmless
Sapinda or any Indemnified Person for any loss, claim, damage, liability or
action that results from or arises as a result of any gross negligence, fraud,
bad faith or willful misfeasance of Sapinda or any Indemnified Person or any
affiliate thereof.  The term “Covered Event” shall mean (a) any action taken, or
services performed, by an Indemnified Person, related to or consistent with the
Services or the terms of this Agreement, or (b) any action taken, or omitted to
be taken, by Company or any of its managers, directors, officers, employees or
agents, in connection with any matter in which an Indemnified Person has been
involved pursuant to this Agreement.


(b)           Limitation of Liability. In no event shall Sapinda be liable to
Company for any indirect, special, incidental, consequential, punitive or
exemplary damages, even if Sapinda has been advised of the possibility of such
damages.



 
3

--------------------------------------------------------------------------------

 

5.            Compensation.
 
As compensation for the Advisory Services, Company agrees to pay to Sapinda the
following fees:
 
(a)            Retainer.  Sapinda acknowledges the receipt of a cash
non-refundable retainer (“Retainer”) of Four Hundred Twenty-five Thousand
dollars ($425,000), together with approximately $1,000 of costs, previously paid
by the Company.  The Company acknowledges that there are no additional invoices
or claims relating to prior understandings or agreements that are not covered by
the Retainer described in this Section 5(a).
 
(b)            Financial Advisory Fee.  With respect to completion of the
Financing Transaction with any investor(s) introduced to the Company by Sapinda
(“Completed Financing”), Company agrees to pay Sapinda a financial advisory fee
(“Financial Advisory Fee”) equal to Six Hundred Fifty Three Thousand Seven
Hundred and Fifty dollars ($653,750).  The Company confirms the receipt of
$2,000,000 equity in April 2011, $1,467,000 equity in June 2011, $3,500,000
equity in July 2011, and $1,000,000 on September 23, 2011 under this Advisory
Agreement. Sapinda confirms that it has received the Financial Advisory Fees due
for these respective amounts.  Sapinda will receive the entire Financial
Advisory Fee only upon completion of the Completed Financing.
 
(c)            Penalty Fee.  In the event that Completed Financing cannot be
achieved by December 31, 2011, Sapinda shall immediately return to Company an
amount of shares of Series D Preferred Stock of SecureAlert equal to 2,550
divided by $13,000,000 and multiplied by the difference between $13,000,000 and
the amount of equity invested into the Company between March 1, 2011 and
December 31, 2011 by any Investor(s) introduced to the Company by Sapinda (the
“Funded Amount”):2,550 / $13,000,000 * ($13,000,000 – Funded Amount)
 
(d)            Equity Fee.  Sapinda acknowledges receipt prior to the execution
of this Advisory Agreement of an Equity Fee previously paid by the Company to
Sapinda through the issuance of 655 shares of the Company’s Series D Convertible
Preferred Stock in April 2011 and of 2,550 shares of the Company’s Series D
Convertible Preferred Stock in August 2011.
 
(e)            For the avoidance of doubt and with the exception of
aforementioned Penalty Fee, the Company and Sapinda confirm that any Retainer,
Financial Advisory Fee, Equity Fee or similar fee previously paid by Company to
Sapinda shall not be reimbursable to Company under any circumstances and shall
not be credited against the Financial Advisory Fee.
 
           6.           Expenses.  The Company shall reimburse Sapinda all
reasonable out-of-pocket expenses (including without limitation, fees and
disbursements and all travel and out of pocket expenses) incurred by Sapinda in
connection with the Advisory Services, provided that Sapinda will obtain
Company’s prior written approval for any expense or combination of expenses in
excess of $1,000.00.  Pre-approval of expense may be authorized by the Chief
Executive Officer or the Chief Financial Officer; provided, however, that
Sapinda shall submit to the Board of the Company a schedule of estimated
expenses with a description of the expense.  Each party is responsible for the
payment of its own legal counsel in connection with the negotiation and
preparation of this Advisory Agreement. Sapinda is responsible for the payment
of its employees, consultants and other professionals or affiliates providing
Advisory Services under this Agreement. Nothing in this Agreement shall be
construed to create any contractual relationship between Company and any
subcontractor or consultant of Sapinda, nor any obligation on the part of
Company to pay or to see to the payment of any money due any subcontractor or
consultant as may otherwise be required by law.

 
4

--------------------------------------------------------------------------------

 


7.           Future Rights. To the extent the Financial Transaction shall be
fully consummated the Company and Sapinda may mutually agree to continue their
relationship.


8.           Other Activities.  Company acknowledges and agrees that Sapinda may
provide independent advisory services to other entities, including those in the
same industry as Company.  Sapinda shall identify those entities in writing to
the Company to the extent that those entities pursue business in the same
industry as Company. Sapinda acknowledges and agrees that the Company may engage
other financial advisors. Sapinda acknowledges and agrees that Company may
independently raise capital for which Sapinda will not receive credit under this
Agreement if the investor(s) making such investment have not been introduced to
Company by Sapinda.
 
9.           Non-Solicitation.  During the term of this Advisory Agreement and
for a period of twenty-four (24) months after the Termination Date, each party
will not, without prior written consent of the other party, hire or attempt to
hire any current or former employee of the other party or its subsidiaries or
affiliates, who is or was involved in the performance of the Advisory Services
hereunder.
 
10.         Publicity.  Each party agrees not to use the name of the other party
or any of its affiliated companies in any sales or marketing publication or
advertisement or make any public disclosure except as may be legally required,
relating to this Advisory Agreement or the other party or any of its affiliated
companies, without obtaining the prior written consent of the other
party.  Specifically, Company shall not release or publish any news release,
advertising or other public announcement relating to this Advisory Agreement or
to the transactions contemplated herein without Sapinda’s prior review and
written approval.  In addition, Company shall not use Sapinda’s corporate name,
logos, trademarks or service marks without Sapinda’s prior written
authorization.  Company agrees that it shall not, and shall cause its
subsidiaries to not, engage in any conduct that could reasonably be expected to
bring Sapinda into public disrepute, contempt, scandal or ridicule, or which
might tend to reflect unfavorably on Sapinda or Sapinda’s personnel.  Sapinda
agrees that it shall not, and shall cause its affiliates to not, engage in any
conduct that could reasonably be expected to bring the Company into public
disrepute, contempt, scandal or ridicule, or which might tend to reflect
unfavorably on the Company, its affiliates and personnel, or its business.
 
11.         Termination; Survival of Provisions.  The term of this Advisory
Agreement shall be through December 31, 2011.  In the event that Sapinda has not
completed the Financial Transaction by raising a total of $13,000,000 it shall
not receive any further compensation from the Company under this
Agreement.  Notwithstanding the foregoing, either Sapinda or the Company may
terminate this Advisory Agreement in the event of a breach by the other party by
observing a notice period of fifteen (15) days to the end of a calendar month
(the “Termination Date”).  In the event of such termination prior to the
completion of the term, the Company shall pay and deliver to Sapinda all
authorized out-of-pocket expenses of Sapinda in connection with the Advisory
Services hereunder, as provided in Section 6 incurred prior to and through the
Termination Date.  Sapinda shall be paid its Financial Advisory Fees payable
pursuant to Section 5 to the extent the same have been earned prior to and
through the Termination Date. Moreover, irrespective of when this Advisory
Agreement is terminated, the compensation pursuant to Section 5 shall also be
payable to Sapinda in the event that Sapinda would have earned the right to
receive any compensation pursuant to Section 5 within a period of twelve (12)
months following the termination date had such termination not occurred and only
to the extent that Sapinda can prove that it has communicated with the
Investor(s) making an investment after the termination date about the Company.
Notwithstanding an actual or purported termination of this Advisory Agreement,
the terms and provisions of Section 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 16
shall survive the termination of this Advisory Agreement.

 
5

--------------------------------------------------------------------------------

 
 
12.           Notices.  All notices provided hereunder shall be given in writing
and either delivered personally or by overnight courier service or sent by
certified mail, return receipt requested, or by facsimile transmission, if to
Sapinda, to:


                      Sapinda UK Limited
                      Attn.: Mr. Lars Windhorst
                      25 Park Lane
                      London W1K 1RA
                      United Kingdom


And if to the Company, to:


                      SecureAlert, Inc.
                      Attn.: John L. Hastings, III, CEO and President
                      140 West Civic Center Drive, Suite 400
                      Sandy, Utah 84070
                      USA


Any notice delivered personally or by fax shall be deemed given upon receipt
(with confirmation of receipt required in the case of fax transmissions); any
notice given by overnight courier shall be deemed given on the next business day
after delivery to the overnight courier, and any notice given by certified mail
shall be deemed given upon the second business day after certification thereof.


           13.           Governing Law; Jurisdiction; Waiver of Jury
Trial.  This Advisory Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
fully performed therein, without regard to conflicts of law principles.  Company
and Sapinda irrevocably submit to the exclusive jurisdiction of any court of the
State of Utah or the federal courts located in New York for the purpose of any
suit, action or other proceeding arising out of this Advisory Agreement, or any
of the agreements or transactions contemplated hereby, which is brought by or
against the Company, and agrees that service of process in connection with any
such suit, action or proceeding may be made upon the Company in accordance with
Section 12 hereof.  THE PARTIES HEREBY EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING UNDER THE ADVISORY AGREEMENT.


           14.           Amendments.  This Advisory Agreement may not be
modified or amended except in writing duly executed by the parties hereto.


           15.           Headings.  The section headings in the Advisory
Agreement have been inserted as a matter of reference and are not part of the
Advisory Agreement.


           16.           Successors and Assigns.  The benefits of this Advisory
Agreement shall inure to the parties hereto, their respective successors and
assigns and to the indemnified parties hereunder and their respective successors
and assigns, and the obligations and liabilities assumed in this Advisory
Agreement shall be binding upon the parties hereto and their respective
successors and assigns.  Notwithstanding anything contained herein to the
contrary, neither Sapinda nor the Company shall assign any of its obligations
hereunder without the prior written consent of the other party, provided however
that Sapinda shall be entitled to transfer its right and duties under this
Advisory Agreement to any other legal entity.
 

 
6

--------------------------------------------------------------------------------

 
 
           17.           No Third Party Beneficiaries.  This Advisory Agreement
does not create, and shall not be construed as creating, any right enforceable
by any person or entity not a party hereto, except those entitled to the
benefits of the Indemnification Provisions.  Without limiting the foregoing, the
Company acknowledges and agrees that Sapinda is not being engaged as, and shall
not be deemed to be an agent or fiduciary of the Company’s stockholders or
creditors or any other person by virtue of this Advisory Agreement or the
retention of Sapinda hereunder, all of which are hereby expressly waived.


           18.           Waiver. Any waiver or any breach of any of the terms or
conditions of this Advisory Agreement shall not operate as a waiver of any other
breach of such terms or conditions or of any other term or condition, nor shall
any failure to insist upon strict performance or to enforce any provision hereof
on any one occasion operate as a waiver of such provision or of any other
provision hereof or a waiver of the right to insist upon strict performance or
to enforce such provision or any other provision on any subsequent
occasion.  Any waiver must be in writing.


           19.           Counterparts.  This Advisory Agreement may be executed
in any number of counterparts and by facsimile transmission, each of which shall
be deemed to be an original instrument, but all of which taken together shall
constitute one and the same agreement.  Facsimile signatures shall be deemed to
be original signatures for all purposes.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]



 
7

--------------------------------------------------------------------------------

 
 
THE parties acknowledge their acceptance and agreement of this Advisory
Agreement by their execution this 4th day of October 2011.






Sapinda UK Limited




By:   /s/  Lars Windhorst
Name and Title: Lars Windhorst, Managing Director
 






SecureAlert, Inc.




By: /s/  John L. Hastings, III
Name and Title:  Mr. John Hastings, Chief Executive Officer and President




 
8

--------------------------------------------------------------------------------